Citation Nr: 0938117	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for service connected posttraumatic stress 
disorder (PTSD).

2.	Entitlement to an initial compensable evaluation for 
service connected migraine headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to May 
2004.  The Veteran has additional inactive duty service in 
the United States Army National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	The clinical signs and manifestations of the Veteran's 
PTSD are characterized by anxiety, depression, nightmares, 
sleep disturbance, social avoidance, and irritability, 
which resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
although generally functioning satisfactorily with routine 
behavior, self-care, and conversation normal.

2.	The Veteran's migraine headaches occur at least once a 
month and last at least one to two hours; however the 
record does not show that the Veteran's migraine headaches 
are characterized by completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

1.	The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2009).

2.	The criteria for an initial evaluation of 30 percent, but 
no more, for migraine headaches are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.124a, Diagnostic Code 8100 (2009) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice requirement applies to all 
five elements of a claim, including disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2007 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran, his wife, and his representatives 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Disability Evaluations - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

PTSD

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability 
evaluation is warranted for PTSD manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In a May 2007 rating decision, the Veteran was granted 
service connection for PTSD with a 30 percent evaluation, 
effective December 7, 2006, under 38 C.F.R. § 4.130, DC 9411.  
The Veteran appealed for a higher initial rating.  See 
Fenderson, supra.

In order to qualify for a higher initial rating under DC 
9411, the record must show that his PTSD was manifested by 
the symptoms listed above as warranting a 50 percent rating.

The Veteran received VA outpatient treatment from September 
2005 to September 2007.  In September 2005, the Veteran's 
mental status examination showed casual appearance, 
cooperative attitude, calm motor activity, appropriate 
affect, normal mood, normal speech, intact thought process, 
no hallucinations, no delusions, no suicidal ideation, no 
homicidal ideation, no impairment of self-perception, fully 
oriented to time, place, person, and situation, intact 
memory, intact cognitive function, intact abstraction, intact 
judgment, and intact insight.  The Veteran noted that he had 
a good relationship with his family and friends and that his 
work was very good for him.  In November 2006, the Veteran 
complained of increased anger, sleep difficulty, bad dreams, 
poor concentration, intrusive thoughts, lack of desire and 
energy, depression, increased anxiety and heart pounding.  
The Veteran denied suicidal or homicidal ideations.  The 
Clinical Nurse Specialist described the Veteran's symptoms 
as:

Alert, oriented x3, neatly dressed, appears younger 
than stated age.  Pleasant and cooperative.  
Maintained eye contact.  Cognitive function intact.  
Speech is productive, responses to questions 
appropriate and complete.  Affect and mood 
depressed.  No evidence of any psychotic behavior.  
Denies any obsessions or compulsive behavior.  
Admits to feeling anxious.  Insight and judgment 
are good.

The Veteran was treated by VA physician on the same day who 
noted his symptoms of depression, anhedonia, poor motivation, 
intrusive recollections, panic attacks, hypervigilance, 
problems concentrating, feelings of detachment, avoidance, 
and insomnia.  The Veteran denied hopelessness; suicidal or 
homicidal ideations, intent, or plan; delusions; auditory, 
visual, or tactile hallucinations; or alcohol or illicit drug 
use.  The Veteran's GAF score was rated as approximately 55 
to 60, which indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

In December 2006, the Veteran's mental status was described 
as:

Casually dressed.  Good hygiene and grooming.  
Pleasant and cooperative.  Mood pleasant and 
euthymic.  Affect less constricted.  No auditory, 
visual, or tactile hallucinations.  No delusions 
voiced.  Veteran denies suicidal or homicidal 
ideation, intent, or plan.  Thoughts are coherent 
and goal directed.  Cognition intact.  

In a March 2007 VA mental status examination, the Veteran was 
described as:

Casually dressed, good hygiene and grooming, 
pleasant and cooperative, clear, coherent, 
spontaneous speech.  Eye contact appropriate.  No 
psychomotor abnormality noted.  Mood mildly 
dysphoric.  Affect constricted.  No hallucinations 
or delusions.  Thoughts are clear, coherent, and 
goal directed.  Cognition intact.  No current 
suicidal or homicidal ideation, intent, or plan.

In April 2007 and August 2007 VA mental status exams found 
that the Veteran was casually dressed with good hygiene and 
grooming.  He was pleasant and cooperative.  His speech was 
clear, coherent, and spontaneous.  His eye contact was good.  
No psychomotor abnormality was noted.  His mood was mildly 
dsyphoric, affect restricted.  He denied auditory, visual, or 
tactile hallucinations.  No delusions voiced.  He denied any 
suicidal or homicidal ideation, intent, or plan.  His 
attention, concentration, memory, judgment, and insight were 
intact.

In April 2007, the Veteran underwent a VA psychological 
examination in conjunction with this claim.  At that time, 
the Veteran stated that since his return from Iraq he had had 
both occupational and social dysfunction.  The results of his 
mental status examination showed that the Veteran was 
cooperative and well-groomed.  His gait, posture, and motor 
behavior were normal.  His eye contact was appropriate and 
his speech was fluent and clear.  His thought processes were 
coherent and goal directed without signs of hallucinations, 
delusions, obsessions, or compulsions.  His affect was 
dysphoric.  His mood was dysthymic.  He was orient to time, 
place, and person.  His attention, concentration, and memory 
were intact.  His insight was fair to good and his judgment 
was at least fair if not good.   The Veteran reported that he 
was able to dress, bathe, groom, prepare meals, perform 
household chores, shop, and manage his money himself without 
assistance.  He reported concerns about his driving due to 
high anxiety.  He reported panic attacks occurring two or 
three times a week, low mood, guilt, hopelessness, loss of 
interest in things he likes, irritability, low energy, 
feelings of worthlessness, low self-esteem, problems 
concentrating, less pleasure out of life, hypervigilance, an 
exaggerated startle response, daily intrusive thoughts, 
distressing dreams 3 or 4 nights a week, insomnia, and social 
withdrawal.  The Veteran denied suicidal or homicidal 
ideation.  He did not report any symptoms which suggested 
that he had ever experienced a manic episode.  While a 
veteran's rating on the Global Assessment of Functioning 
(GAF) scale is not dispositive, the Board notes that the 
Veteran's GAF score was rated as 51, which is also in the 
moderate symptoms range.  See DSM- IV.

The record also contains lay evidence in the form of 
statements from the Veteran and his wife.  In her April 2007 
letter, the Veteran's wife stated:

[The Veteran] has problems with anger and outbursts 
where he becomes overly angry over minor problems 
and it is scary and difficult to deal with.  It 
also became aware to me that he was having problems 
with depression and has no motivation to leave the 
house and socialize with friends and family which 
we once did.  He is on medication for this and also 
for anxiety problems which he has quite often.  He 
has trouble sleeping and has told me that he has 
bad dreams of his experiences in Iraq... These issues 
have caused and continue to cause great strain in 
our relationship, his life and also mine.  It is a 
constant struggle for him to cope with these 
matters and carry out his life.

In his April 2007 letter, the Veteran reported his symptoms 
of daily anxiety, depression, trouble sleeping, hyperstartle 
response, nightmares, anger, lack of motivation to socialize 
with friends and family.  He stated that he was able to 
continue to work, but had to take time off to deal with these 
problems.

The symptoms listed above most nearly approximate the 
criteria for a 30 percent evaluation.  The Veteran displayed 
symptoms of anxiety, depression, nightmares, sleep 
disturbance, social avoidance, and irritability, which 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal.

Based on the evidence described above, the Board finds that 
the Veteran does not meet the criteria for an initial rating 
in excess of 30 percent for PTSD.  While the Veteran's PTSD 
has resulted in some occupational and social impairment, it 
has not resulted in reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  His 
multiple mental status examinations show that the Veteran is 
consistently oriented to time, place, and person; his memory 
is intact; he is able to perform activities of daily living, 
to behave appropriately, and to communicate; and his memory, 
judgment, and insight are intact.  He has also consistently 
denied delusions, hallucinations, suicidal and homicidal 
ideations.  In September 2005, the Veteran stated that he had 
a good relationship with his family and friends and that his 
work was very good for him.  Subsequent statements from the 
Veteran and his wife indicate that his PTSD symptoms include 
a lack of motivation to socialize with friends and family.  
The Veteran also stated that he continued to work, but needed 
to take time off to deal with his symptoms.  This   For these 
reasons, the Board determines that preponderance of the 
evidence is against the assignment of an initial evaluation 
in excess of 30 percent for PTSD.  Accordingly, the appeal is 
denied.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's psychiatric disorder warranted an evaluation in 
excess of 50 percent.  Fenderson, supra.  Accordingly, the 
appeal is denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Migraine Headaches

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

In a May 2007 rating decision, the Veteran was granted 
service connection for migraine headaches with a 
noncompensable (0 percent) evaluation, effective December 7, 
2006, under 38 C.F.R. § 4.130, DC 8100.  The Veteran appealed 
for a higher initial rating.  See Fenderson, supra.

In his April 2004 Report of Medical Assessment, the Veteran 
reported headaches occurring two or three times a month.

In April 2007, the Veteran underwent a VA neurological 
examination in conjunction with this claim.  At that time, 
the Veteran reported experiencing migraine headaches once 
every few weeks, which lasted two hours in duration and were 
accompanied by nausea and the inability to function for at 
least one to two hours.   In his May 2008 Notice of 
Disagreement, the Veteran states that his migraine headaches 
occur more frequently, sometimes more than once a week.

Based on the evidence described above, the Board finds that 
the Veteran more nearly approximates the criteria for an 
initial rating of 30 percent for migraine headaches.  Based 
on his statements and the medical records, the Veteran's 
migraine headaches occur with sufficient frequency to warrant 
a 30 percent rating.  However, the record does not indicate 
that these migraine headaches were characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  However, the 
Board finds that at no time during the pendency of this claim 
for an increased rating have the Veteran's migraine headaches 
warranted an evaluation in excess of 30 percent.  Fenderson, 
supra.  Likewise, an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1), is not warranted in this case as the 
record does not reflect any periods of hospitalization 
migraine headaches, nor does it reflect interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which takes the Veteran outside 
of the norm, or which presents an exceptional case where the 
currently assigned 30 percent rating is found to be 
inadequate.  See Moyer, 2 Vet. App. 289, 293; see also Van 
Hoose, 4 Vet. App. 361, 363.  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Smallwood, 10 Vet. App. 93, 98; Bagwell, 9 
Vet. App. 337, 339; Shipwash, 8 Vet. App. 218, 227.

For these reasons, the Board determines that preponderance of 
the evidence is in favor of the assignment of an initial 
evaluation in excess of 30 percent, but no more, for migraine 
headaches.  Accordingly, the appeal is granted to that 
extent.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service connected PTSD is denied.

Entitlement to an initial evaluation of 30 percent for 
service connected migraine headaches is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


